Citation Nr: 0522942	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to May 
1985.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that in part denied entitlement to a TDIU.  The 
veteran then brought a timely appeal to the Board from an 
August 2003 RO rating decision that denied entitlement to 
service connection for PTSD. 

In June 2001 and July 2004, the Board remanded the case to 
the RO for further development.  The case was recently 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
in service.

2.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.

3.  Service connection is in effect for status postoperative 
reconstruction of the left knee, rated as 30 percent 
disabling from May 1999; osteoarthritis of the left knee, 
rated 10 percent disabling from May 1999, and, for 
osteoarthritis of the right knee, rated 10 percent disabling 
from May 1999.  The combined disability rating of 50 percent 
has been in effect since May 1999, with application of the 
bilateral factor.

4.  The veteran completed four years of high school, and has 
occupational experience in the areas of cooking, 
construction, security guard and carpentry; he last worked 
full-time in 1996.

5.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1154, 5107(a) (2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2004).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
4.16, 4.18, 4.19 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to a TDIU.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The January 2000 rating decision, February 2000 statement of 
the case (SOC), and the March 2004 and November 2004 
supplemental statements of the case (SSOC) apprised the 
veteran of the information and evidence needed to 
substantiate his TDIU claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, in a December 2002 letter, the veteran 
was informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his TDIU claim that had 
not been obtained.  The RO issued another VCAA correspondence 
on this issue in July 2004 that further emphasized relevant 
evidence and invited the veteran to provide any evidence he 
had pertaining to the claim.

Regarding the claim of service connection for PTSD, the 
August 2003 rating decision, April 2004 SOC, and the November 
2004 SSOC apprised the veteran of the information and 
evidence needed to substantiate his PTSD claim, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific evidence that was considered when the 
determinations were made.  In addition, in a March 2003 
letter, the veteran was informed of the provisions of the 
VCAA and was advised to identify any evidence in support of 
his PTSD claim that had not been obtained.  The RO issued 
another VCAA correspondence on this issue in July 2004 that 
further emphasized relevant evidence and invited the veteran 
to provide any evidence he had pertaining to the claim.  He 
also received additional assistance regarding the evidence 
needed to substantiate this claim in a separate development 
letter the RO issued in March 2003.  

Collectively the correspondence mentioned above advised him 
of the evidence he needed to submit to show that he was 
entitled to service connection and a TDIU.  The VCAA-specific 
letters in specifically informed him that VA would obtain 
pertinent federal records.  He was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication of the claim for a TDIU 
and as a result the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini.  However that decision did not prevent the Board 
from finding that the timing defect was nothing more than 
harmless error and as such not prejudicial to the claimant.  
As explained below the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the July 2004 
letter had a specific reference on page 2 that invited him to 
submit any evidence he possessed that pertained to his claim 
which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
PTSD and in development of the claim for a TDIU, and the 
record has been supplemented with other VA clinical records.  
The RO also contacted the Social Security Administration 
(SSA) but no records for the veteran were located.  In 
addition, the SSA information accessed late in 2004 did not 
confirm the veteran's claimed receipt of SSA disability 
benefits.  The RO also obtained information from the 
veteran's last employer in 1996.  Thus the Board finds the 
development is adequate when read in its entirety, and that 
it satisfied the directive in the remand order and the 
obligations established in the VCAA.   

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA clinical records are 
included in the file and the PTSD diagnosis has been 
continued upon recent follow-up evaluation.  The RO secured 
stressor statements from the veteran and did not request 
verification of a stressor through official sources.  The 
Board will discuss further below its conclusion that VA's 
duty to assist the veteran in the development of the PTSD 
claim has been satisfied and that it was not obligated to 
seek verification.  The duty to assist having been satisfied, 
the Board will turn to a discussion of the issues on the 
merits. 




Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Prior regulations provide that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Subsequently, eligibility for service connection of a PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

Currently, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will 
not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) as amended at 67 Fed. Reg. 
10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat.  The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. 

If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor.  
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 2002); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.
Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340 (2004).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a) (2004).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability. 38 C.F.R. § 
4.15 (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action, or, (5) multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are not met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable. Marginal employment shall not be considered 
substantially gainful employment. For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for the 
termination. 38 C.F.R. § 4.16 (a)

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section. The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue. 38 C.F.R. § 4.16(b).

A veteran may be considered as unemployable upon termination 
of employment, which was provided on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment. With amputations, sequelae of 
fractures and other residuals from date of incurrence, or the 
date the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.

However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, § 4.16 
is not for consideration. 38 C.F.R. § 4.18 (2004).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension. 38 C.F.R. § 4.19 (2004).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the CAVC held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b). Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age. The veteran's work history 
and educational background is also given consideration. 

The authorizing statutory provisions permit a combination of 
objective and subjective criteria. Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the CAVC 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

Specifically, the CAVC indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Substantially gainful employment is "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides." Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991). This suggests a living wage. Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




Analysis

PTSD

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The subsequent 
amendment of section 3.304 in March 2002 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon personal assault and is not 
substantively different as the previous version as it applies 
to the veteran's claim.  

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  The CAVC has noted that 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the existence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the CAVC elaborated 
on the analysis in Zarycki.  In Zarycki, the CAVC held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the CAVC held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The CAVC also held in West a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14.  

These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was not awarded any of 
these awards or decorations.

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  In addition, the narrative information 
extracted from the personnel records does not offer any 
supporting information.  The veteran refers to events 
regarding military operations against Libya but that is not 
recognized as participation in or "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b), his assertions, standing alone, can not 
as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed [in- service] event 
actually occurred" cannot be provided by medical opinion 
based on post-service examination.  Moreau, 9 Vet. App. at 
394-96.  Thus other "credible supporting evidence from any 
source" must be provided to insure that the event alleged as 
the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.  The veteran has 
been requested to identify events in service that he believes 
are the stressor or stressors that caused PTSD.  He asserts 
that he was hit by a forklift truck aboard the USS NIAGARA 
FALLS but the contemporaneous service medical records do not 
corroborate the claimed injury at that time being associated 
with the treatment he received.  Nor does he indicate the 
injury was recorded elsewhere in his records.  His records do 
show he was apparently returned to a ship for sea duty in 
1984 by mistake when he was awaiting a medical board 
evaluation of his left knee, but the record is otherwise 
silent as to the claimed harassment he received and he does 
not recall any recording of these events to make a search to 
confirm the events plausible.  Furthermore, his reference to 
a fellow service man attempting suicide in boot camp could 
not reasonably be verified since the nature of this 
information raises privacy concerns that would require a 
release from the individual.  Moreover, the veteran did not 
indicate the incident was reported or that he was interviewed 
in connection with any investigation.  It would seem highly 
unlikely that such an incident would be corroborated with any 
specificity through a unit administrative record accessible 
without prior authorization.  Moreover he was vague as to the 
time frame when he claimed Soviet aircraft were nearby his 
ship, and from an adjudication standpoint the event would not 
seem to meet the criteria of a stressor.  There is no 
indication from his recollection that he was confronted with 
a threat to his life or serious injury or that his response 
involved intense fear, horror or helplessness.  The existence 
of a stressor, but not its sufficiency, is an adjudication 
determination.   

The Manual M21-1 provides that if medical evidence 
establishes a valid diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in-
service stressor, contact the U.S. Armed Services Center for 
Unit Records Research (CURR).  However, the veteran has not 
submitted the information needed to facilitate a meaningful 
search.  His most recent statement of stressors in July 2004 
listed the forklift injury and being harassed in the 
Philippines.  Upon review of the record, the Board must find 
that, at this time, the record currently fails to corroborate 
his accounts of alleged stressful events or provide the type 
of information that would serve to corroborate any of his 
claimed stressors.  

While the veteran has been diagnosed with PTSD, the question 
of whether he was exposed to a stressor in service is a 
factual determination for adjudicators.  Just because, as in 
this case, a physician or other health professional accepted 
appellant's description of his experiences as credible and 
diagnosed appellant as suffering from PTSD, as most recently 
reflected in the May 2004 VA medical summary, does not mean 
the Board was required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressor must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with PTSD 
which has been linked to a subjectively provided stressors.  
The documentation from the service department and the 
personnel record information does not place him in any 
action, such as he described in connection with actions taken 
regarding Libya, that could come within the definition of 
engaging in combat with the enemy as reflected in the 
relevant VA General Counsel opinion.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West v. Brown, 7 Vet. App. 70, 
79-80 (1994).  Indeed, the information from the service 
department was clear in that it failed to record the 
incidents the veteran alleged to have occurred, and he did 
not specify any other incident on the VA clinical evaluations 
that could be corroborated.  The record does not allow for 
application of the liberalized standard for such claims 
established in Pentecost v. Principi, 16 Vet. App. 124, 127-
28 (2002) since there is no independent evidence of events he 
described.  Unlike the situation in Pentecost where there 
existed specific dates when attacks occurred and morning 
report information from which personal exposure could be 
implied, the record in this case contains only general 
references without any specificity from which the veteran's 
personal exposure could be implied

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the CAFC held that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  

Further, the CAFC observed that 38 C.F.R. § 3.304(f) does not 
alter the VA's obligation to review the entire evidence of 
record, including all pertinent medical and lay evidence, 
when making a determination regarding service connection and 
that 38 C.F.R. § 3.303(a), 38 U.S.C.S. § 1154(a).  In 
addition, under 38 C.F.R. § 3.304(b)(2), history conforming 
to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles.  The CAFC concluded that, 
accordingly, 38 C.F.R. § 3.304(f) is not contrary to 38 
U.S.C.A. § 1154(a); nor is it arbitrary or capricious.  
According to the CAFC, the addition of a specific reference 
to lay evidence in 38 U.S.C.A. § 5107(b) does not preclude 
the requirement in 38 C.F.R. § 3.304(f) of "credible 
supporting evidence."  Because § 3.304(f) is consistent with 
38 U.S.C.A. § 5107(b) by not precluding the consideration of 
lay evidence, § 3.304(f) is valid.  See also Moran, 17 Vet. 
App. at 
155-59.

Thus, having accorded due consideration to the veteran's 
statements, medical reports and to official records, the 
Board concludes there is no credible evidence that the 
veteran engaged in combat and there are no corroborated 
military stressors of a non-combat nature.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit of the doubt standard 
applies.  The claim is denied with the preponderance of the 
evidence against entitlement to service connection for PTSD 
at this time. 




TDIU

The Board recognizes the established policy of VA to accord 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities a TDIU.  38 C.F.R. § 4.16.  However, before a 
finding of total disability is appropriate there must be 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore, supra.  "Marginal employment shall not be 
considered substantially gainful employment."  As noted 
previously, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.38 
C.F.R. § 4.16(a), VAOPGCPREC 75-91.

The scheduler threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the combined 
service-connected disability rating is 50 percent.  38 C.F.R. 
§ 4.25.  

The veteran reported working as a carpenter, a construction 
worker, a security guard and a cook and that he became too 
disabled to work in 1996.  His last employer reported that 
the veteran resigned voluntarily in September 1996.  He wrote 
early in 1999 that he could not perform well in his usual 
jobs as a construction worker and a cook if his knees were 
unstable.  A clinical record entry in December 1998 noted he 
worked as a day laborer.  The more recent VA clinical records 
contained pertinent information.  For example, in October 
2001 it was reported that he was unemployed but that he 
occasionally helped a friend at a car wash business on 
weekends.  A December 2001 report noted he was employed in 
the previous year doing some janitorial work.  In March 2002 
it was reported that he was paid for providing home care 22 
hours a month.  As noted previously the SSA did not confirm 
his receipt of benefits based on disability, although the 
veteran claimed he receives SSA benefits.

A VA examiner in May 2003 stated that the veteran's left knee 
disability was the kind that would impair him from working 
and/or he would lose time from work. The examiner opined that 
the manifestations of the disability of the knees rendered 
the veteran incapable of maintaining and sustaining 
employment that required climbing, squatting, bending, 
walking, and standing more than two to four hours.  The 
examiner stated that the veteran would be able to perform 
desk type or clerical type work with break time to allow 
stretching of his knees.  More recent outpatient records 
through late 2004 show ongoing knee based complaints.

After review of the record, the Board is unable to find that 
the veteran's service-connected disabilities render him 
unable to secure or maintain substantially gainful 
employment.  His service-connected disabilities and their 
impact on his employability have been discussed in recent 
medical examinations and medical reports from VA and SSA 
information, which the Board finds are entitled to 
substantial probative weight against the claim for a TDIU.  

Here, although the veteran contends that his service-
connected knee disabilities render him to be unable to be 
employed, the Board finds substantial probative weight 
against the claim in the recent VA examination and the SSA 
determination.  The recent VA examiner found that the veteran 
would be limited to an occupation that did not require 
continuous standing, walking or sitting.  The examiner did 
not find the knee disability being evaluated sufficient to 
render him unemployable.  In addition, his psychiatric 
impairment undoubtedly would limit his potential for 
employment at all exertional levels but it is not a service-
connected disability.  Furthermore the veteran's VA clinical 
records show anecdotal evidence that he was able to work.  
Moreover there is simply no evidence tending to show that he 
could not perform a sedentary occupation that utilized his 
skills.  

In summary, the recent VA examination offered no support to 
the VA TDIU claim.  It assessed the impact of service-
connected disabilities on employability and the examiner did 
not conclude a disability of either knee, alone or together, 
would render him unemployable after considering limitations 
that might exist.  The medical opinion in 2003 is entitled to 
substantial weight in this determination as it appears to 
have been based upon a careful consideration of the pertinent 
record and took into account his disabilities.  It was a 
thorough evaluation that was directed to relevant medical 
determinations in the TDIU assessment.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The determinative evidence as discussed herein supports the 
proposition that he is not unemployable solely due to his 
service-connected disabilities.  Viewed objectively, it 
preponderates against the claim.  In this case the relevant 
criterion of section 4.16(b) provides that a TDIU claimant be 
unable to secure and follow a substantially gainful 
occupation on account of service-connected disabilities. 
However, the weight of the evidence shows the 
unemployability, if present, is more likely the result of 
nonservice-connected disability in view of the May 2004 
evaluation.  See, for example, Gleicher v. Derwinski, 2 Vet. 
App. 26, 28 (1991).  Because the evidence does not show that 
any service-connected disability renders him unemployable, 
there is no basis to support an extraschedular TDIU rating.  
The benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
for a TDIU.  See Gilbert, supra.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


